 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT TACOMA

10   TERESA L. FLEISCHMAN,                              Civil No. 3:19-CV-05544-RAJ

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15
              Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date
16
     shall be amended as follows:
17
              Defendant shall have up to and including September 18, 2019, to file a Response to
18
     Plaintiff’s Complaint.
19
              DATED this 20th day of August, 2019.
20

21
                                                     /s/Richard A. Jones ____________
22                                                UNITED STATES DISTRICT JUDGE
23

24

25   Page 1         ORDER - [3:19-CV-05544-RAJ]

26
 1

 2
     Presented by:
 3
     s/ Heather L. Griffith
 4   HEATHER L. GRIFFITH
     Special Assistant U.S. Attorney
 5   Office of the General Counsel
     Social Security Administration
 6   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 7   Telephone: (206) 615-3709
     Fax: (206) 615-2531
 8   heather.griffith@ssa.gov

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   Page 2    ORDER - [3:19-CV-05544-RAJ]

26
